Citation Nr: 0200175	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  96-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left upper 
extremity claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the lower back 
claimed to be the result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, R. M. L., and W. D.

ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from July 1991 and March 1995 
decisions of the VA Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to compensation under 38 
U.S.C.A. § 1151, for additional disability of the left upper 
extremity, and compensation under 38 U.S.C.A. § 1151, for 
additional disability of the lower back, respectively.  

This case was previously before the Board in May 1998 and 
January 2001, at which time it was remanded for further 
development.  The May 1998 remand directed that the RO obtain 
additional medical records and to schedule the veteran for an 
additional VA examination.  The January 2001 remand directed 
that the veteran be afforded the opportunity to appoint a 
service representative, and to schedule a hearing for the 
veteran before a Member of the Board.  As a preliminary 
matter, the Board finds (as described below) that the RO has 
complied with the directives of the May 1998 and January 2001 
remands.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998), and the 
case is now before the Board for  appellate consideration.  

In July 2001, the veteran testified at a hearing before the 
undersigned Member of the Board.  He submitted additional 
medical evidence at that time, and in writing he waived his 
right to have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304(c) (2001).  The waiver is valid, and the Board may 
proceed, reviewing all of the evidence of record.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record does not demonstrate that the veteran has additional 
disability of the left upper extremity due to medical 
treatment by VA.  

2.  Competent evidence establishes the veteran currently has 
arachnoiditis, which  constitutes and additional disability 
of the lower back, and such can fairly be attributed to 
myelograms administered in the course of treatment for a low 
back disorder at a VA medical facility.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left upper 
extremity due to medical treatment received at a VA medical 
facility, have not been met.  38 U.S.C.A. §§ 1151, 5100, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(1996); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).
  
2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the lower back 
due to VA medical treatment received at a VA medical facility 
have been met.  38 U.S.C.A. §§ 1151, 5100, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (1996); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, et seq. (West Supp. 2001)) became law.  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  Except for the amendment to 38 CFR 
3.156(a) (not applicable here), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  The 
amendment to 38 CFR 3.156(a), the second sentence of 38 CFR 
3.159(c), and 38 CFR 3.159(c)(4)(iii) apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
or her claim.  VA also has a duty to assist a claimant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issues pertinent to this case in July 1991 and March 
1995.  Nevertheless, after reviewing the claims folder, the 
Board finds that, with regard to the claims of entitlement to 
disability benefits under the provisions of 38 U.S.C.A. § 
1151 for additional disability of the left upper extremity 
and/or lower back (each disability claimed to be the result 
of VA medical treatment), there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations and VA's duties have been fulfilled 
in this case.  By virtue of the July 1991 and March 1995 RO 
decisions, in a statement of the case issued in June 1995, 
and in a supplemental statement of the case issued June 2000, 
the veteran was given notice of the information and medical 
evidence necessary to substantiate his claims of entitlement 
to disability benefits under the provisions of 38 U.S.C.A. § 
1151 for additional disability of the left upper extremity 
and/or the lower back.  

This case was previously before the Board in May 1998 and 
January 2001, at which time it was remanded for further 
development.  The May 1998 remand directed that the RO obtain 
additional medical records and to schedule the veteran for VA 
examinations.  The January 2001 remand directed that the 
veteran be afforded the opportunity to appoint a service 
representative, and to schedule a hearing for the veteran 
before a Member of the Board.  The record reflects that the 
directives of the March 1998 and January 2001 remands have 
been met.  In accordance with the March 1998 remand, the 
veteran was afforded VA examinations in July 1999 and May 
2000, and the RO has obtained the veteran's service medical 
records, and all identified medical records from his private 
medical care providers.  There is no indication that there is 
any outstanding relevant evidence pertaining to the 
disabilities at issue, to include VA and private medical 
records, that has not been obtained. 


The Board finds that under the criteria applicable for 
disability compensation under the provisions of 38 U.S.C.A. § 
1151, as set forth directly below, the duty to assist has 
been satisfied as to both issues on appeal in this case.  The 
veteran has been notified of the evidence needed for his 
claims and there is no indication that there is any 
additional relevant medical evidence available.  Accordingly, 
the Board concludes that remanding this case for additional 
development under the new statute is not necessary, and 
reviewing the claims without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In sum, the facts relevant to the claims in this 
case have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) was 
amended to provide as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable . . . .
These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97.  

Prior to October 1, 1997, the applicable statute and 
regulations provided that when any veteran suffers an injury 
or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 (1996).  
Given that the veteran filed his claims prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability of the left upper extremity and/or 
lower back as a result of medical treatment received at a VA 
medical facility.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).  






Claim Based on Additional Disability of the Left Upper 
Extremity

In April 1991, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
left upper extremity, claimed to be the result of VA medical 
treatment.  Specifically, he alleged that he sustained nerve 
damage to his left arm as a result of left arm surgery 
performed at a VA medical center in March 1991.  

The claims file reflects that the earliest records pertaining 
to a left shoulder disorder are dated in October 1977, and 
reflect that the veteran experienced severe left shoulder and 
left arm pain after lifting an antique bathtub.  The 
diagnosis at that time was left shoulder muscle sprain.  

A VA electroencephalographic report dated in September 1983 
indicates that the veteran reported being crushed by a car 
falling on his head and shoulders two years earlier.  The 
veteran said that he suffered a severe left shoulder 
dislocation, for which two operations were performed.  

Of record are medical reports confirming that, in February 
1983, a rotator cuff repair was performed on the veteran's 
left shoulder at a private medical facility.  The private 
surgical report shows that after the rotator cuff repair, the 
veteran was returned to the recovery room in satisfactory 
condition.  The private physician noted that it was best to 
let his shoulder resolve somewhat prior to treating his neck.  
It was also noted that physical therapy treatment provided 
only mild relief of the neck pain, and "[t]herefore, the 
etiology for his neck pain is probably an irritated nerve."

VA medical records dated through 1985 show that the veteran 
continued to complain of chronic left shoulder pain.  A 
arthrogram was performed on his left shoulder in October 
1985, showing a very small joint space.  The physician noted 
that the findings of the arthrogram were compatible with 
adhesive capsulitis.  

A VA hospitalization record indicates that the veteran 
underwent a Neer acromioplasty in January 1986.  The 
preoperative diagnosis was impingement syndrome of the left 
shoulder, status post rotator cuff repair times two.  
Regarding the veteran's medical history, the report notes 
that he had a longstanding history of left shoulder pain and 
had two rotator cuff repairs of the left shoulder, the last 
one performed in 1983.  X-ray studies of the left shoulder in 
January 1986 showed no gross abnormalities.  Findings at 
surgery showed a prominence under the acromion, and it 
"appeared that it very well was the cause of the [veteran's] 
discomfort.  The rotator cuff was noted to be in good 
condition with no apparent tears.  The veteran did well post-
operatively, required only routine medications, and was 
discharged in good condition.  

A July 1990 VA medical report shows that electrodiagnostic 
examination of the veteran's left upper extremity revealed 
moderate slowing of ulnar nerve conduction velocities, 
suggestive of mild cubital tunnel syndrome.  

A March 13, 1991, VA surgical report shows a pre- and 
postoperative diagnosis of left cubital tunnel syndrome.  
Surgery for a left cubital tunnel release was performed at 
that time.  The surgical report indicates that there were no 
complications involved with that procedure.  The record 
indicates that the veteran gave his appropriate consent to 
the surgery, and subsequent to the procedure he was 
transferred to a recovery room in satisfactory condition.  

VA outpatient records dated from March to May 1991 show that 
the veteran continued to complain of left upper extremity 
pain subsequent to the cubital tunnel release earlier that 
month.  A March 1991 outpatient record reveals that the 
stitches in the veteran's arm had a normal appearance, with 
no drainage or swelling.  His left arm moved well but he 
complained of pain on movement.  The diagnosis was post-
operative irritation and swelling.  The veteran was seen 
again in April 1991, and he complained of continuing pain.  
Examination revealed sensitivity along the incision site.  
The diagnosis was "possible medial antebrachial nerve 
traction vs. laceration."

In his April 1991 application for benefits under 38 U.S.C.A. 
§ 1151, the veteran reported that he experienced severe pain 
and a burning sensation in his left hand.  He reported that 
pain under his left arm pit extended down the left side of 
his waist, and he complained that the pain caused him 
shortness of breath.  

By a July 1991 rating decision, the RO denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for additional 
disability of the left upper extremity, holding that the 
pertinent evidence showed only subjective complaints of pain 
that bore similarity to those prior to the March 1991 
surgery, and there was no evidence that the veteran suffered 
an injury or additional disability as the result of said 
surgery.  

VA outpatient records dated through September 1991 show that 
the veteran continued to complain of left upper extremity 
pain subsequent to the March 1991 cubital tunnel release.  A 
September 1991 outpatient record noted that he complained of 
persistent pain and numbness in the shoulders and elbows, 
bilaterally.  Physical examination at that time revealed a 
well-healed medial incision that was sensitive to palpation.  
The veteran was referred for electrodiagnostic studies.  A 
nerve conduction velocity study and an electromyography study 
done in December 1991 showed no electro-physiological 
evidence of left carpal tunnel syndrome.  

Magnetic resonance imaging (MRI) of the veteran's left elbow 
in July 1992 revealed that his ulnar nerve was well 
visualized as it passed posterior to the medical epicondyle.  
There was no evidence of abnormal signal within the nerve.  
There were no identifiable masses in the surrounding tissue, 
and no evidence of displacement of the nerve, signs of 
entrapment by fibrous bands, or other abnormal structures.  
MRI studies were interpreted as showing no evidence of 
intrinsic ulnar nerve abnormality, ulnar nerve entrapment, or 
compression by mass.  There were no skeletal or soft tissue 
abnormalities identified in the elbow region.

In a November 1992 VA outpatient record, the veteran 
acknowledged that he had persistent pain and numbness in the 
left upper extremity prior to the March 1991 surgery.  He 
stated that the pain and numbness were unchanged by the 
surgery, and in fact had recently worsened.  Physical 
examination revealed a well-healed but tender incision.  MRI 
studies of the left wrist and left elbow showed no 
abnormalities.  The diagnosis was chronic pain after ulnar 
nerve transposition, of unknown etiology.  VA outpatient 
reports dated in November and December 1992 also reveal that 
the veteran continued to complain of bilateral shoulder pain 
of many year's duration.  

This case was previously before the Board in May 1998, and a 
remand was issued in that month directing the RO to schedule 
the veteran for a VA medical examination.  Essentially, the 
remand directed that a VA medical opinion should be obtained 
addressing the question of whether it was at least as likely 
as not that the veteran had additional disability of the left 
upper extremity due to VA treatment of the veteran's left 
elbow in March 1991.  

On a VA general medical examination in May 2000, the veteran 
complained of pain, weakness, and numbness in the left upper 
extremity.  The veteran wore a brace on both his wrists.  The 
ranges of motion of his left shoulder was to 35 degrees on 
extension, to 130 degrees on flexion, and to 150 degrees on 
abduction.  His left elbow showed a full range of motion.  
The left upper extremity showed a 5 inch scar on the medial 
aspect from the elbow up, which appeared healed and not 
inflamed.  There was slight tenderness when the scar was 
touched, but no adhesions were found.  The diagnosis was 
status post cubital tunnel release of the left upper 
extremity with chronic pain.  The physician, however, 
reported that it was not possible to give an opinion as to 
the condition of the veteran's left upper extremity in 
comparison with pre- and post-operative status.  

On a VA neurological examination in May 2000, the physician 
reviewed the claims folder and noted the March 1991 VA 
procedure for left cubital tunnel release and ulnar nerve 
transposition.  The veteran reported that following the 
surgery he experienced significant pain in the left upper 
extremity, beginning in the elbow and radiating into his 
axilla, forearm, and hand.  The veteran reported that the 
additional disabilities he experienced due to the surgery 
included a decreased ability to use the left upper extremity, 
particularly for fine motor activities such as writing, 
holding a coffee cup, or buttoning his shirt.  Physical 
examination revealed a well-healed scar over the left 
olecranon.  No deformity was noted, and there was no specific 
tenderness to palpation.  The left upper extremity overall 
looked normal with good color and good pulses.  There was 
full range of motion at the shoulder, elbow, and wrist.  The 
veteran complained of significant pain whenever motion was 
attempted, and the physician found that formal strength 
testing was compromised due to the pain.  There was no 
evidence of muscle atrophy or bulk loss in the left upper 
extremity.  Deep tendon reflexes remained preserved in both 
the upper extremities.  The physician reported that sensory 
examination of the left upper extremity was unreliable 
because the veteran was unable to distinguish between the 
sharp point of a pinprick and the dull in the left upper 
extremity.  The physician stated further that, coupled with 
previous normal nerve conduction studies, there was no 
evidence of peripheral nerve injury or organic disease of the 
peripheral nerves in the left upper extremity.  The physician 
also commented:

[I]t would be in my opinion that the 
additional complaints of [the veteran], 
which are primarily of pain[,] with pain 
causing decrease functionality to the 
left upper extremity . . . are not due to 
VA treatment.  
I do believe he has significant pain 
however, an etiology for his pain appears 
to be very complex.  Basically, I feel 
that his disability related to the left 
elbow is not worsened by the surgery he 
had in March of 1991.

At the July 2001 hearing, the veteran reported that surgery 
had been performed on his left arm at a VA medical center in 
March 1991, and "the nerve is not where it's supposed to 
be."  He testified that the physician who performed the 
surgery told him a mistake had been made in surgery, although 
the veteran did not recall if the physician wrote anything to 
that effect in a medical report.  He said that VA physicians 
explained to him that a nerve had been "clipped" during the 
surgery, and adhesions would grow around the nerve.  He 
stated that the physician told him it was best to simply 
tolerate the adhesion, because if additional surgeries were 
performed, his elbow condition could grow progressively worse 
because of the build-up of adhesions.  Regarding his 
symptoms, the veteran testified that, prior to the March 1991 
surgery, he experienced a great deal of pain but he could 
brush his teeth and shave.  Subsequent to the procedure, 
however, he described that the pain had increased in 
severity, he lost the ability to grasp things, and his left 
arm became "useless."  

On the facts of this case, and after careful review of the 
evidence of record, the Board finds that entitlement to 
compensation for additional disability of the left upper 
extremity under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  It must be noted that, while there is probative 
evidence establishing that the veteran does have additional 
disability (primarily in the form of increased pain and 
decreased functionality) following the March 1991 left 
cubital tunnel release with anterior transposition of the 
left ulnar nerve, the preponderance of the competent medical 
evidence does not demonstrate that the claimed additional 
disability of the left upper extremity, or the claimed 
additional symptomatology, is causally related to VA hospital 
care, or VA medical or surgical treatment, or VA examination 
of the veteran, including the surgery performed on March 13, 
1991.  Simply put, none of the symptoms related to his left 
upper extremity have been attributed by competent medical 
opinion to VA medical or surgical treatment, including the 
March 1991 left cubital tunnel release.  That is, none of the 
additional left upper extremity disability is shown by 
competent medical evidence to have been caused by VA medical 
care or surgical treatment.  Significantly, a VA physician's 
opinion in May 2000 specifically addresses this issue, and 
the physician expressly noted that, although the etiology for 
the upper left extremity pain appears very complex, there was 
no additional left upper extremity disability due to the left 
cubital tunnel release performed at a VA medical facility in 
March 1991.  

The Board has considered the veteran's July 2001 personal 
hearing testimony to the effect that, prior to the March 1991 
surgery by VA for a left cubital tunnel release, his left 
upper extremity was functional to a higher degree than it had 
been subsequent to the surgery, and that he believed his arm 
is currently "useless."  He also testified that his current 
left upper extremity disability was manifested by pain and 
loss of function.  However, there must be probative medical 
nexus evidence of record to demonstrate that the additional 
disability of the veteran's left upper extremity was 
proximately caused by VA in furnishing medical or surgical 
treatment.  While the veteran is competent to testify as to 
any symptomatology experienced or observed, at any time, it 
is the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379 (1995).

The Board has also considered the veteran's testimony that 
the VA physician who performed the March 1991 left cubital 
tunnel release told the veteran that an error during the 
surgery was responsible for the additional disability to his 
left upper extremity.  As to that contention, it must be 
noted that the U.S. Court of Appeals for Veterans Claims has 
held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute the medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this regard, the Board 
notes that, aside from the veteran's own testimony on the 
matter of what physician reported to him, the record is 
devoid of evidence substantiating any such admission by VA 
medical personnel.

As the medical opinion evidence of record weighs against the 
veteran's claim, the Board must find that the criteria for 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the left upper extremity 
as a result of medical treatment received at a VA medical 
facility have not been met.  While the Board has considered 
the doctrine of affording the veteran the benefit of any 
existing doubt with regard to this particular issue on 
appeal, as the preponderance of the evidence is against his 
claim for compensation under 38 U.S.C.A. § 38 U.S.C.A. § 1151 
for additional disability of the left upper extremity due to 
VA treatment, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 U.S.C.A. § 
5107(b); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096.

Claim Based on Additional Disability of the Lower Back

In March 1993, the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151 for additional disability of the lower 
back, claimed to be the result of VA medical treatment.  
Specifically, he alleged that post-service myelograms of his 
low back were performed at a VA medical center sometime in 
1974 or 1975, or between 1981 and 1985, and an oil-based dye 
was used that "caused considerable damage to my back."  

In support of his 38 U.S.C.A. § 1151 claim for additional 
disability of the lower back, the veteran has submitted 
medical treatise evidence concerning Pantopaque (an oil-based 
dye that has been used in myelograms) and its relation to 
arachnoiditis, the disorder with which, as shown below, the 
veteran has been diagnosed.  The majority of the treatise 
evidence describes arachnoiditis and its symptoms.  A medical 
article from the National Institutes of Health, National 
Institute of Neurological Disorder and Stroke, contains a 
notation that Pantopaque was used in up to 450,000 myelograms 
each year until the late 1980's, and was still being used in 
1991.  The report states that Pantopaque was banned in Sweden 
in 1948 when its role in causing adhesive arachnoiditis was 
identified.  The medical treatise states that evidence of 
Pantopaque may be seen in X-rays, and may be reported on 
medical records as "oil-based contrast," "contrast 
present," or "previous Pantopaque myelogram evident."  The 
remainder of the furnished treatise evidence contains 
information regarding Pantopaque that comports to treatise 
evidence furnished from the National Institutes of Health, 
i.e., that Pantopaque has been medically linked as a possible 
cause of arachnoiditis.

Historically, the record reflects that the veteran presented 
for a VA medical examination in May 1974, in relation to a 
claim of service connection for a low back disability.  The 
veteran reported to the examiner that, prior to his active 
military service, he was involved in a motor vehicle accident 
in January 1971.  He stated that he had experienced continual 
aching in the lumbosacral area since the motor vehicle 
accident, with associated sharp shooting pain in the hips and 
down the posterior aspect of both legs.  The service medical 
records confirm that, prior to his active service, the 
veteran was involved in a motor vehicle accident in January 
1971.  The service records reflect his continued complaints 
of low back pain on numerous occasions during his active 
duty.  

Post-service medical records indicate that the veteran was 
treated for low back pain in a VA medical center in July 
1975, after he presented with complaints that his back pain 
was aggravated by a motor vehicle accident in that month. 

In a July 1980 VA radiological report, it was noted that X-
ray studies of the veteran's lumbar spine showed that 
"residual Pantopaque is present in the spinal canal.  No 
other significant abnormality."  The report does not, 
however, refer to a specific myelographic study, and the 
Board, despite a thorough review of the claims file, has not 
been able to identify any medical evidence showing that a 
myelogram was performed prior to July 1980. 

Medical records are associated with the claims file showing 
that the veteran underwent a cervical myelogram at a private 
medical facility in February 1983.  The report for the 
cervical myelogram shows that it began "[t]hrough the lumbar 
subarachnoid approach, where a needle was placed at the level 
of L3-L4 and metrizamide was injected."  In pertinent part, 
the private cervical myelogram showed questionable adhesive 
changes, and the medical record shows that "a few cc of 
Pantopaque is noted in the subarachnoid space from previous 
myelogram."  A record of a computer aided tomography study 
of the low dorsal spine, also conducted in February 1993, 
reported that a "[f]ew drops of Pantopaque are noted."  

A May 1983 VA radiological report shows that X-ray studies of 
his pelvis at that time revealed residual Pantopaque within 
the subarachnoid space.  Residual Pantopaque in the lower 
spinal canal was also seen on VA X-ray studies in September 
1983.  VA radiological reports in November and December 1984 
also noted that there was "contrast medium," "residual 
myelogram contrast material," and "Pantopaque" in the 
subarachnoid space.  

The record shows that the veteran was also treated at a VA 
medical center between June and October 1989, due to an 
accident in June 1989 in which his back was allegedly injured 
when he was hit by a car.  The record reflects that that the 
veteran underwent MRI studies in November 1989, as requested 
by a VA physician.  The MRI was interpreted as showing no 
evidence of a herniated disc.  The veteran's vertebral discs 
appeared normal and were anatomically aligned.  

VA outpatient records dated from January to March 1993 reveal 
that the veteran continually complained of and was treated 
for low back pain.  A VA outpatient record dated in February 
1993 noted the veteran's long history of low back pain.  The 
veteran complained that his low back pain had increased 
severity and was radiating to his legs.  The diagnosis was 
mechanical low back pain, and the veteran was referred to the 
chronic pain clinic.  

A February 1993 report of an MRI administered upon request by 
a VA medical center (along with corresponding VA outpatient 
record) noted that there was no evidence of lumbar disc 
herniation or disc bulge.  The MRI did reveal mild posterior 
osteophyte at the L4-5 and L5-S1 levels, mild central spinal 
stenosis at the L3-4 and L4-5 levels secondary to facet 
degenerative disease and ligamentum flavum hypertrophy.  
Clumping of nerve roots within the cauda equina was found, 
which raised the suspicion of arachnoiditis.  The February 
1993 VA outpatient record shows that the examining physician 
reported that the veteran had "arachnoiditis from prior 
myelogram."  The diagnosis was arachnoiditis secondary to a 
prior myelogram.  

In a July 1993 VA outpatient report, the examining physician 
noted that the veteran was "interested in . . . myelogram 
dye as etiology of [his] back pain."  However, the physician 
stated that he had reviewed films with a radiologist, and 
found no evidence of retained dye.  

By a March 1995 rating decision, the RO denied the veteran's 
application for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lower back.  Although the RO 
assumed that Pantopaque may have been injected into the 
veteran's spine during myelograms, and perhaps at other 
times, it was held that there was no evidence in subsequent 
medical records that any dye injection resulted in additional 
disability of the veteran's low back condition.  

This case was previously before the Board in May 1998, and a 
remand was issued in that month directing the RO to schedule 
the veteran for additional VA medical examination.  
Essentially, the remand directed that a VA medical opinion 
should be obtained as to the degree of medical probability 
that additional disability of the veteran's lower back, if 
any, was causally related to VA treatment as opposed to 
treatment rendered at non-VA facilities, or was the natural 
progress of any underlying disorder, or was the natural 
consequences of the procedures.  

Pursuant to the May 1998 remand, the veteran underwent a VA 
neurological examination in July 1999.  The physician 
indicated that a review of the claims file showed that the 
veteran had "chronic problems related to pain originating in 
the lower back.  He has associated this with a VA myelogram 
performed in the late 1970's, records verify this and note 
the progressive problems primarily with pain."  The veteran 
acknowledged to the physician that he had lower back pain 
prior to his first myelogram, but he had remained ambulatory 
and worked full-time.  Following the myelogram, however, he 
experienced progressively increasing low back pain radiating 
down his right leg.  The physician reported that prior MRI of 
the lumbosacral spine was consistent with arachnoiditis, and 
the final diagnosis was arachnoiditis and chronic pain 
syndrome.

The veteran also underwent a general VA medical examination 
in July 1999, during which he related essentially the same 
medical history as that he provided during the July 1999 
neurological examination.  Examination of the musculoskeletal 
system showed some disuse atrophy of the muscles, but no 
swelling.  The veteran used a wheelchair as a mechanical aid.  
The diagnosis, in pertinent part, was arachnoiditis and 
chronic pain syndrome.  

The record reflects that the veteran was granted entitlement 
to aid and attendance benefits by RO rating decision in 
October 1999.  In that decision, the RO noted that the 
veteran was wheelchair-bound and needed assistance with all 
activities of daily living.  The RO also noted that the sole 
diagnosis on a July 1999 VA aid and attendance medical 
examination was arachnoiditis.  

In April 2000, the RO returned the July 1999 VA medical 
examination reports to the VA medical center, and requested 
that VA physicians provide more complete opinions on the 
causal relationship, if any, between the prior myelograms 
administered to the veteran and the subsequent diagnosis of 
arachnoiditis.  

On the VA general and neurological examinations in May 2000, 
the physicians reported that they again reviewed the claims 
file, which showed a history consistent with low back pain in 
service, subsequent VA myelograms, and progressively 
increasing low back pain after the myelograms.  The physician 
who conducted the May 2000 VA general medical examination 
reported that it was not possible to obtain ranges of motion 
of the back secondary to difficulties the veteran had with 
lower back pain.  The diagnosis was chronic lower back pain, 
the evaluation of which was deferred for more thorough 
findings on a follow-up neurological examination.  

On a VA neurological examination in May 2000, the veteran 
complained of constant and excruciating pain originating in 
his lower back.  Formal motor testing revealed no evidence of 
muscle atrophy or bulk loss.  Strength testing was severely 
compromised secondary to the elicitation of pain radiating 
into the hips and back.  As a result, the physician noted, 
quantification of motor function in the lower extremities was 
not reliable.  The physician commented:

[A]rachnoiditis may be an explanation for 
the chronic pain that [the veteran] has 
in his lower extremities.  I would feel 
with arachnoiditis that has been this 
progressive over this many years that we 
would begin to see abnormalities to the 
electromyogram as well as abnormalities 
to the physical examination, particularly 
motor examination, sensory examination, 
and reflexes.  I am not able to confirm 
that abnormalities exist to these nervous 
systems secondary to the fact that I do 
not feel the examination is reliable.  
[The veteran] apparently had a repeat 
magnetic resonance imaging in 1998 for 
which I can not find [a] report.  If this 
again was suspicious or confirmatory of 
tangled nerve roots in the lumbar region, 
arachnoiditis would be an explanation for 
at least a portion of his lower extremity 
discomfort.  

The VA physician concluded by noting "this is a very 
complicated case with a long medical history over years and 
a[n] examination which is from a neurologic perspective non-
localizing and felt not to be very reliable."

At July 2001 hearing before the undersigned Member of the 
Board, the veteran reiterated his contention that an oil-
based dye was used during prior myelograms performed by VA, 
and the dye caused his arachnoiditis.  He stated that his low 
back problems existed prior to the myelograms, and reported 
that it was not until after the VA myelogram that his low 
back disorder "really got bad."  He reported that his 
additional disability consisted of additional pain and 
functional limitation, which started immediately after the 
myelogram and worsened progressively.  He also reported that 
he was taking morphine as prescribed by VA physicians for 
pain relief.  He testified that a VA physician expressed to 
him orally, and had written in an examination record, that 
his arachnoiditis was caused by oil-based dye from prior 
myelograms.  The veteran's brother, W. D., and a friend, R. 
M. L., also appeared at the hearing, and both testified that 
they were present when a VA physician told the veteran (and 
also wrote in a medical record) that his arachnoiditis was 
secondary to the use of an oil-based dye during a prior 
myelogram.  

As noted above, the essential question presented is whether 
the veteran has any "additional disability" of his lower 
back that is attributable by way of causation, without regard 
to fault or negligence, to any VA medical or surgical 
treatment.  The Board finds that it is unclear from the 
claims file whether medical evidence was created 
contemporaneously with a myelogram that may have been 
performed on the veteran prior to July 1980.  In fact, the 
above-described July 1980 VA outpatient report is the 
earliest medical evidence of record establishing that a 
myelogram was performed prior to that month.  In this regard, 
the Board finds it notable that the medical evidence of 
record pertinent to the veteran's lower back claim, and dated 
prior to July 1980, is evidence generated while he was in 
service or generated on post-service treatment by VA medical 
personnel.  The July 1980 VA outpatient record clearly 
establishes that an oil-based dye was already in the 
veteran's system prior to that month, and there is no 
evidence establishing that the oil-based dye was administered 
by anyone other than VA medical personnel.  In this regard, 
the Board notes that the first private medical evidence of an 
oil-based dye in the veteran's body is the February 1983 
myelogram performed by the private medical care provider, 
which noted that some amount of Pantopaque was seen at that 
time and considered a residual of a prior myelogram.  Again, 
it is essential to note that all medical records associated 
with the claims file prior to the private medical records 
dated in 1983 are VA medical records or service records.  

The Board finds that the medical evidence of record 
reasonably demonstrates an increasing severity of the 
veteran's low back disorder from the date of his separation 
from service.  Fairly construed, the medical evidence reveals 
a progressive increase in the severity of the symptoms 
related to the veteran's low back pain, and the veteran has 
given credible evidence and testimony establishing the same.  
Significantly, a VA medical examination in February 1993 
established a diagnosis of arachnoiditis, which had not been 
established prior to that month, and the VA physician 
expressly related the veteran's arachnoiditis as secondary to 
a prior myelogram.  Additionally, the Board finds the medical 
treatise evidence furnished by the veteran, inasmuch as it 
relates to his contention that oil-based dyes used in 
myelograms can cause arachnoiditis, is supportive of his 
claim, and is not rebutted by any other evidence of record.  
With regard to this latter evidence, the United States Court 
of Appeals for Veterans Claims has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, aside from the February 
1993 supportive opinion from a VA physician, the opinion of 
the VA neurologist in May 2000 can be fairly construed to 
bolster the veteran's claim, inasmuch as it reveals that if 
an MRI study was "suspicious or confirmatory of tangled 
nerve roots in the lumbar region, arachnoiditis would be an 
explanation for at least a portion of the lower extremity 
discomfort."  As shown, the February 1993 MRI study showed 
clumping of nerve roots within the cauda equina, which 
"raised the suspicion of arachnoiditis."  Significantly, 
there is medical evidence of a current diagnosis of 
arachnoiditis, which was provided on VA examination in July 
1999.

Given the circumstances of this case, the Board finds that 
the evidence of record supports the conclusion that the 
veteran's arachnoiditis was caused by oil-based dye used in 
myelograms administered by VA medical personnel.  Further, 
the arachnoiditis is an additional disability in this case, 
as the medical evidence has demonstrates an increased 
severity of the veteran's low back condition that is 
relatively simultaneous with the onset of arachnoiditis 
demonstrated in the medical records.  

With documentation that the veteran experiences chronic low 
back pain of greater severity than that which he experienced 
before the initial VA myelograms, combined with probative 
treatise evidence confirming that oil-based dye is medically 
linked as a possible cause of arachnoiditis, and based on a 
VA diagnosis which expressly characterizes the veteran's 
arachnoiditis as "secondary to a prior myelogram" (all of 
which is essentially unrebutted by other medical evidence of 
record), the Board finds that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the lower back, as a result of medical 
treatment received at a VA medical facility, have been met. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability of the left upper extremity, 
claimed to be the result of VA medical or surgical treatment, 
is denied.

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability of the low back, due to VA medical 
treatment, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

